Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (John V. Centra, J.), entered May 26, 2004. The order and judgment granted the motions of defendants QC-Medi New York, Inc., Olsten Kimberly Qualitycare, Inc., Olsten Health Services (Quantum) Corp., Olsten Corporation, Stafcare of New York, Inc. (doing business as AmeriCare), and Jean Sanders, L.EN., for partial summary judgment dismissing the claims for punitive damages.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Lawton, JJ.